DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “103” has been used to designate both the forward and rear axles, and also the middle axle in Figure 2—see annotated Figure 2 below. The forward and rearward axle are shown to be the same part but the middle axle has different structure (the flanged, middle portion received in void 129) and should be designated with a different reference character, (103b, for example).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    650
    814
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2
Claim Objections
Claims 1 and 15 are objected to because of the following informalities: a punctation mark (a comma or semicolon) should precede “wherein” in Claim 1 and 15, line 4, “a void formed at the first end wherein the elongated body surrounds the void at the first end” for grammatical clarity.  The examiner suggests -- a void formed at the first end; wherein the elongated body surrounds the void at the first end --
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable is written to overcome the claim Objections above.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a hanger with an elongated body comprising a first end and a second end distal the first end, where a void is formed at the first end, and where the elongated body surrounds the void at the first end, where an axle is coupled to the hanger and received within the void, a central wheel affixed to the axle, further where an arm is rotatably coupled to the elongated body, the arm includes a front region forming a front aperture for receiving a front axle and front wheel, a middle region forming a middle aperture, a rear region forming a rear aperture for receiving a rear axle and rear wheel; wherein the axle extends through the middle aperture of the arm, where the axle provides an axis of rotation for the arm, where the hanger forms a rotation inhibiting structure protruding towards the first end of the elongated body, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record is U.S. Patent No. 4,062,557 issued to Roden (cited in the IDS filed 6/29/2022) who teaches of a multi-wheel truck that includes a rotation inhibiting structure (29) but does not teach or suggest a void formed in an end of an elongated body.
U.S. Patent No. 6,431,568 issued to McCleese (cited in the IDS filed 6/29/20222) teaches of a multi-wheel truck and McCleese teaches of stiffening structure (54,56) but does not teach of two stiffening structures located on opposing sides of a pivot saddle body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618